Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 17 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     
                     SirHead Quarters Before York 17th October 1781.
                  
                  I had yesterday Evening the honor of receiving your Excellency’s favor of the same date—sixteen Flat Boats will be ready to meet the ships whenever the Wind shall admit their ascending the River.  I cannot conceive the Reason why no more Pilots have gone down to you—The Governor sent immediately to those who were recommended by Capt. Lilly.
                  I do myself the honor to transmit your Excellency the Copy of a letter which I have just received from Lord Cornwallis.  I have informed him in answer thereto, that I wish him previous to the meeting of Commisss. to send his proposals in writing to the American lines—for which purpose a cessation of Hostilities for two Hours will be allowed.
                  I should be anxious to have the honor of your Excellencys passionateparticipation in the treaty which will according to present appearances shortly take place—I need not add how happy it will make me to welcome Your Exce.  the name of America on this shore, and embrace you upon an occasion so advantageous to the interests of the common cause—and on which it is so much indebted to you.
                  Should naval reasons deprive me of the happiness, by requiring Yr Excellys presence on board I entreat that you will be pleased to appoint an officer to represent you—and take charge of the Capitulation to be signed by Yr Excellency.  I have 
                  
               